AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                     for thH_                                  U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                        Eastern District of Washington
                           DONDA P.,                                                                      Sep 30, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                           )
                             Plaintiff                                     )
                                v.                                         )    Civil Action No. 2:18-CV-242-FVS
                                                                           )
       COMMISSIONER OF SOCIAL SECURITY,                                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED, and the matter is REMANDED to the
u
              Commissioner for additional proceedings consistent with this Order. Defendant’s Motion for Summary Judgment, ECF
              No. 14, is DENIED. Judgment is entered in favor of the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Rosanna Malouf Peterson                       on motions for
      summary judgment.


Date: September 30, 2019                                                       CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Virginia Reisenauer
                                                                                           %\ Deputy Clerk

                                                                               Virginia Reisenauer
